[Cite as Patterson v. Nationwide Truck Brokers, Inc., 2020-Ohio-4803.]


STATE OF OHIO                    )                         IN THE COURT OF APPEALS
                                 )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

ERIC L. PATTERSON, et al.                                  C.A. No.      29715

        Appellants

        v.

NATIONWIDE TRUCK BROKERS, INC.,
et al.

        Defendants

        and
                                                           APPEAL FROM JUDGMENT
SWAGELOK COMPANY WELFARE                                   ENTERED IN THE
BENEFITS PLAN                                              COURT OF COMMON PLEAS
                                                           COUNTY OF SUMMIT, OHIO
        Appellee                                           CASE No.   CV-2016-11-4897



                                 DECISION AND JOURNAL ENTRY

Dated: October 7, 2020



        CALLAHAN, Presiding Judge.

        {¶1}    Appellants, Eric and Laura Patterson (“the Pattersons”) appeal an order of the

Summit County Court of Common Pleas that determined that it lacked jurisdiction to consider

their motion for sanctions. This Court reverses.

                                                      I.

        {¶2}    The Pattersons filed a complaint against an alleged tortfeasor and related parties

after Mr. Patterson was injured in an automobile accident. The complaint also named the

Swagelok Company Welfare Benefit Plan (“the Plan”) as a defendant, noting that the Plan may
                                                  2


have paid medical bills on Mr. Patterson’s behalf and requiring the Plan to assert its subrogation

rights, if any. The Plan asserted a right to subrogation and reimbursement with respect to medical

bills that it paid. During the course of the litigation, the Plan produced a summary plan description,

but did not produce a plan document. The parties resolved all of the claims at issue and, on July

19, 2017, all claims were dismissed with prejudice pursuant to a joint stipulation of dismissal.

       {¶3}    On March 7, 2019, the Pattersons filed a motion for sanctions, alleging that in a

second, unrelated case, the Plan produced the relevant plan document and that it contradicted the

summary plan description provided in this case with respect to subrogation rights. The trial court

concluded that because this case had been dismissed and the trial court neither reserved jurisdiction

over the settlement nor incorporated the terms of the settlement into the dismissal, it did not have

jurisdiction to act. The Pattersons filed this appeal.

                                                  II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN HOLDING THAT IT DID NOT RETAIN
       JURISDICTION TO CONSIDER PLAINTIFFS-APPELLANTS’ MOTION FOR
       SANCTIONS FOLLOWING THE VOLUNTARY DISMISSAL OF ALL
       CLAIMS PURSUANT TO CIV.R. 41(A).

       {¶4}    In the Pattersons’ sole assignment of error, they argue that the trial court erred by

concluding that it lacked jurisdiction to consider their motion for sanctions. Specifically, they

maintain that their motion for sanctions raised a collateral issue that could be considered by the

trial court notwithstanding the stipulated dismissal with prejudice.

       {¶5}    As a general rule, a trial court does not have jurisdiction over a case once a final

judgment has been entered, but may act when specific authority is granted it to do so. Palmer v.

Bowers, 9th Dist. Lorain No. 15CA010836, 2017-Ohio-355, ¶ 10. Similarly, a trial court does not

have jurisdiction to enforce a settlement agreement after a dismissal has been entered unless
                                                   3


jurisdiction to do so was reserved in the dismissal or the terms of the settlement were incorporated

therein. Infinite Security Solutions, L.L.C. v. Karam Properties II, Ltd., 143 Ohio St. 3d 346, 2015-

Ohio-1101, syllabus. In various circumstances, however, courts have also concluded that after a

dismissal, a trial court may consider a motion for sanctions because such a motion is collateral to

the proceedings. See, e.g., Sunrise Coop., Inc. v. Joppeck, 9th Dist. Lorain No. 16CA010984,

2017-Ohio-7654, ¶ 21 (concluding that a motion for sanctions can be considered after a dismissal

for lack of subject matter jurisdiction over the case); Ohio Civ. Rights Comm. v. GMS Mgt. Co.,

Inc., 9th Dist. Summit No. 19814, 2000 WL 840495, *2 (June 28, 2000), quoting Baker v.

USS/Kobe Steel Co., 9th Dist. Lorain No. 98CA007151, 2000 WL 14044, *2 (Jan. 5, 2000); (noting

that courts retain jurisdiction after a voluntary dismissal to consider motions for sanctions under

R.C. 2323.51 and Civ.R. 11); Lewis v. Celina Fin. Corp., 101 Ohio App. 3d 464, 470 (3d Dist.1995)

(recognizing that a motion for sanctions can be considered after a voluntary dismissal because

“any other result would permit a party to voluntarily dismiss an action to evade an award of

sanctions[.]”). See generally State ex rel. Hummel v. Sadler, 96 Ohio St. 3d 84, 2002-Ohio-3605,

¶ 23; State ex rel. Corn v. Russo, 90 Ohio St. 3d 551, 556 (2001).

        {¶6}    The trial court concluded that it lacked jurisdiction to consider the Pattersons’

motion for sanctions without considering whether it was a collateral motion that could be

considered after the stipulated dismissal. In this respect, this Court agrees that the trial court erred,

but we decline to consider that question in the first instance. See Allen v. Bennet, 9th Dist. Summit

Nos. 23570, 23573, 23576, 2007-Ohio-5411, ¶ 21. Likewise, this Court makes no determination

regarding the merits of the Pattersons’ motion.

        {¶7}    The Pattersons’ assignment of error is sustained.
                                                 4


                                                III.

       {¶8}    The Pattersons’ assignment of error is sustained, and the judgment of the Summit

County Court of Common Pleas is reversed. This matter is remanded to the trial court for

proceedings consistent with this Court’s resolution of the Pattersons’ assignment of error.

                                                                                Judgment reversed
                                                                              and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       LYNNE S. CALLAHAN
                                                       FOR THE COURT



SCHAFER, J.
TEODOSIO, J.
CONCUR.
                                          5



APPEARANCES:

BENJAMIN P. PFOUTS, Attorney at Law, for Appellant.

SHAUN D. BYROADS and DARAN KIEFER, Attorneys at Law, for Appellee.